UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1611


SHERRI A. TURNER; MICHELLE TURNER-GOLDSMITH,

                Plaintiffs - Appellants,

          v.

JP MORGAN CHASE BANK, N.A., Successor in Interest to
Washington Mutual Bank, F.A.; HOWARD N. BIERMAN; JACOB
GEESING; CARRIE M. WARD; RALPH DIPIETRO,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-02895-GLR)


Submitted:   September 30, 2013            Decided:   October 18, 2013


Before DUNCAN, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherri A. Turner; Michelle Turner-Goldsmith, Appellants Pro Se.
John Sears Simcox, SIMCOX & BARCLAY, Annapolis, Maryland;
Matthew Daniel Cohen, BIERMAN GEESING WARD & WOOD, LLC,
Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherri       A.     Turner          and       Michelle       Turner-Goldsmith

(collectively “Turners”) appeal the dismissal of their wrongful

eviction claim against JP Morgan Chase Bank, N.A. (“Chase”) and

Howard     N.    Bierman,      Jacob     Geesing,           Carrie     Ward,     and     Ralph

Dipietro    (collectively          “substitute            trustees”).          The     Turners

contend that the district court erred in denying their motion to

remand the case to Maryland state court and in determining that

their claim of wrongful eviction is time-barred.                                Finding no

error, we affirm.

            First,      the    Turners      suggest         that   the    district       court

incorrectly       determined        that        the       substitute      trustees        were

fraudulently       joined     to    defeat       diversity         jurisdiction.           “We

review     de    novo    questions         of     subject       matter        jurisdiction,

including       those   relating       to       the       propriety      of    removal    and

fraudulent joinder.”           Mayes v. Rapoport, 198 F.3d 457, 460 (4th

Cir.   1999)     (internal     quotation         marks       omitted).         To    properly

establish       diversity     jurisdiction,           a    defendant     seeking       removal

must show complete diversity among defendants and plaintiffs.

Id. at 461.        Accordingly, “it [is] difficult for a defendant to

remove a case if a nondiverse defendant has been party to the

suit.”   Id.

            A defendant may accomplish this feat, however, through

the doctrine of fraudulent joinder, which allows “a district

                                             2
court to disregard, for jurisdictional purposes, the citizenship

of    certain      nondiverse      defendants,       assume    jurisdiction       over    a

case,       dismiss   the     nondiverse   defendants,         and   thereby      retain

jurisdiction.” Id.

       [T]o establish that a nondiverse defendant has been
       fraudulently joined, the removing party must establish
       either: that there is no possibility that the
       plaintiff would be able to establish a cause of action
       against the in-state defendant in state court; or that
       there has been outright fraud in the plaintiff’s
       pleading of jurisdictional facts.

Id.    at    464    (internal      quotation    marks    and    citation       omitted).

This is a heavy burden, id., and a plaintiff’s claim against a

nondiverse         defendant    “need   not     ultimately      succeed      to   defeat

removal;       only    a   possibility     of    a    right    to    relief     need     be

asserted.”          Marshall v. Manville Sales Corp., 6 F.3d 229, 233

(4th Cir. 1993).            Moreover, when considering the possibility of

fraudulent joinder, a district court must resolve all legal and

factual issues in the plaintiff’s favor.                       Mayes, 198 F.3d at

464.

               Despite      this   rigorous     standard,      we    agree     that    the

substitute         trustees    were   fraudulently       joined.        Even    assuming

that the Turners were entitled to and did not receive notice of

the    relevant       foreclosure     proceedings,       any    claim    against       the

substitute trustees arising from the lack of notice is clearly

barred by the applicable three-year statute of limitations.                            Md.

Code Ann., Real Prop. § 7-105(c)(6) (LexisNexis 2007); Hunter v.

                                           3
Philip Morris USA, 582 F.3d 1039, 1045 (9th Cir. 2009); In re

Briscoe, 448 F.3d 201, 219-20 (3d Cir. 2006).

              Moreover, allegations of improper notice aside, it is

clear that the substitute trustees cannot be held liable for the

independent actions of third parties taken after the culmination

of the foreclosure sale.             That such actions were consummated

through the same proceedings as the earlier foreclosure action

is a product of Maryland procedure, not malfeasance or a breach

of duty on the part of the substitute trustees.                     G.E. Capital

Mortg. Servs., Inc. v. Edwards, 798 A.2d 1187, 1191-94 (Md. Ct.

Spec. App. 2002).        Accordingly, we conclude that the Turners’

motion to remand was properly denied.

              Turning to the grant of Chase’s motion to dismiss, we

review the district court’s order de novo and “focus only on the

legal sufficiency of the complaint.”               Giarratano v. Johnson, 521
F.3d 298, 302 (4th Cir. 2008).            In considering a Fed. R. Civ. P.

12(b)(6) motion, the district court “must accept as true all of

the factual allegations contained in the complaint.”                     Erickson

v. Pardus, 551 U.S. 89, 94 (2007).                 A complaint may survive a

motion   to    dismiss   only   if   it       “states   a   plausible   claim   for

relief” that “permit[s] the court to infer more than the mere

possibility of misconduct” based upon “its judicial experience

and common sense.”       Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)

(internal citation omitted).

                                          4
               Here, the Turners argue that the district court erred

in finding their wrongful eviction claim against Chase time-

barred under Maryland’s three-year statute of limitations.                             Md.

Code Ann., Cts. & Jud. Proc. § 5-101 (LexisNexis 2013).                                 We

disagree.

               “A civil action at law shall be filed within three

years from the date it accrues unless another provision of the

Code provides a different period of time within which an action

shall be commenced.”            Id.     Maryland follows the discovery rule,

which provides that a “cause of action accrues when the claimant

in fact knew or reasonably should have known of the wrong.”

Poffenberger v. Risser, 431 A.2d 677, 680 (Md. 1981).                          In other

words, the three-year limitations period begins to run when a

plaintiff might “maintain his action to a successful result,”

which    is    determined      by    examining        when   the   plaintiff    knew    or

should     have     known      of    the   facts       underlying     “the     necessary

elements      of   a   cause    of    action.”         Shailendra    Kumar,     P.A.    v.

Dhanda, 43 A.3d 1029, 1035 (Md. 2012).

               Maryland adheres strictly to this facts-based approach

for determining when a claim accrues and consistently maintains

that a party’s knowledge of facts, not the party’s unfettered

ability       to   immediately        press       a   viable   claim,   is     the   only

trigger.       See Moreland v. Aetna U.S. Healthcare, Inc., 831 A.2d
1091, 1095-97 (Md. Ct. Spec. App. 2003).                       In Maryland, statutes

                                              5
of limitations “are by definition arbitrary, and their operation

does not discriminate between the just and the unjust claim, or

the voidable and unavoidable delay.”                 Adedje v. Westat, Inc.,

__, __, A.3d __, 2013 WL 4777328, at *17 (Md. 2013) (internal

quotation marks omitted).             Accordingly, we reject the Turners’

contention that a favorable decision of the Maryland Special

Court of Appeals began the running of the limitations period on

their   wrongful    eviction        claim.     See   Ali   v.   CIT   Tech.    Fin.

Servs., Inc., 6 A.3d 890, 894-95 (Md. 2010) (explaining that

tolling   is    method   by    which    Maryland     legislature      has   created

flexibility in § 5-101’s limitations period).

           Moreover, although the Turners maintain at length on

appeal that the district court should have found the limitations

period tolled during the pendency of the somewhat circuitous

state court proceedings that eventually led to their instant

litigation, the Turners only raised such a suggestion in the

district court for the first time in their Fed. R. Civ. P. 59(e)

motion for reconsideration.            Accordingly, we review the district

court’s   rejection      of   the    Turners’   relevant    arguments       for   an

abuse of discretion.          Robinson v. Wix Filtration Corp., 599 F.3d
403, 407 (4th Cir. 2010); United States v. Foreman, 369 F.3d
776, 784 n.8 (4th Cir. 2004).

           To    warrant      relief   under    Rule   59(e),    a    movant   must

demonstrate “(1) an intervening change in the controlling law,

                                         6
(2) new evidence that was not available at trial, or (3) that

there has been a clear error of law or a manifest injustice.”

Robinson, 599 F.3d at 407.             Because the Turners’ motion for

reconsideration    did   not   meet    this   standard,    we   conclude    the

district   court   did   not   abuse    its   discretion   in   denying     the

motion.

           We therefore affirm the denial of the Turners’ motion

for remand, the dismissal of the Turners’ complaint, and the

denial of the Turners’ motion for reconsideration.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in   the    materials   before    this    Court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                       7